Citation Nr: 1312521	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-27 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability, to include numbness in the arms and legs. 

2.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 13, 2012, and in excess of 50 percent from June 13, 2012.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986, from March 1991 to October 1991, and from April 2007 to June 2008.  He had Reserve service from April 1986 to May 1992, and unverified Reserve service subsequent to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In June 2009, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective June 8, 2008.  The Veteran filed a timely notice of disagreement (NOD).  In October 2009, the RO continued the 30 percent evaluation.  In January 2013, the RO increased the evaluation to 50 percent, effective June 13, 2012.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2009, the RO denied service connection for a back disability.  

In September 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

The Veteran has also appealed the issue of entitlement to service connection for traumatic brain injury.  He withdrew this appeal by way of a written statement submitted at his September 2012 hearing.  Consequently, this issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Regarding the issue of entitlement to an initial increased evaluation for PTSD, the appeal must be remanded for the issuance of a statement of the case (SOC).  When a notice of disagreement (NOD) has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  In June 2009, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective June 8, 2008.  In July 2009, the Veteran filed a timely NOD.  In January 2013, the RO increased the evaluation to 50 percent, effective June 13, 2012.  The RO has not yet issued an SOC.  Accordingly, remand of this issue is required.

Regarding the issue entitlement to service connection for a back condition, the Veteran contends that he first injured his back during a parachute jump during his first period of active duty service.  He maintains that he later aggravated his back by carrying gear that weighed over 100 pounds and driving over rough terrain while deployed to Iraq during his third period of active duty service.

The DD 214s from the Veteran's first two periods of active duty (April 1983 to April 1986, and March 1991 to October 1991) show that his military occupational specialty (MOS) was that of motor transport operator.  He earned the Parachute Badge during each period of service.  

Service treatment records (STRs) from the Veteran's first period of active duty contain no complaints of, treatment for, or diagnoses concerning any back problems.  A February 1986 separation examination contains a normal clinical evaluation of the spine.

STRs from the Veteran's second period of active duty are missing.  See January 2009 and July 1997 Formal Finding of Unavailability.

The record establishes that the Veteran was employed as a factory worker from 1986 to 1995.  See, e.g., September 1996 VA Examination Report.

A May 1995 private treatment record shows that the Veteran reportedly "pulled [his] back out" while mowing.  He was prescribed Ibuprofen for back spasms.

In 1996, the Veteran began working as a truck driver for the United States Postal Service (USPS).  See id.  An April 1996 correspondence from Dr. JAG indicates that the Veteran's job was "very demanding" and "requires long hours of driving and heavy lifting."

A January 2000 VA treatment record indicates that the Veteran complained of significant muscle and joint pain.  He was still employed as a truck driver for the USPS, which involved unloading semi-trucks.  He described the work as "strenuous."

A July 2000 private treatment record shows that the Veteran was treated for pain in the left lumbosacral area that became worse with movement.  The diagnosis was left lumbosacral pain.  The doctor prescribed an anti-inflammatory.  Upon follow-up three days later, the Veteran was diagnosed with lumbosacral strain, improving.

During a June 2004 VA PTSD examination, the Veteran stated that after his 1986 discharge, he worked for nine years driving a forklift.  He worked approximately 60 hours per week as a truck driver for the USPS.  He worked an additional five hours per day cutting grass and building decks.

A February 2006 VA treatment record shows that the Veteran reportedly was a paratrooper with the 82nd Airborne Division during his first period of service.  He complained of long-standing low back pain since at least the early 1990's.  He did not recall having any acute back pain as a paratrooper.  He also complained of long-standing parasthesias in both legs with radicular type pain radiating from his low back to the right buttock and going down to his foot.  He gave a history of a "burning heat" sensation in both arms of one year's duration.  It was noted that December 2005 X-rays of the lumbar spine revealed minimal superior endplate compression fracture of the T12 and L1 vertebral body, and mild to moderate degenerative changes at the L5-S1 levels.  Mild scoliosis was noted upon examination.  The diagnosis was back pain with radicular type symptoms and a history of compression fracture of the lumbar spine, "possibly trauma related from his job as a paratrooper."

A March 2006 MRI of the lumbar spine revealed (1) grade I retrolisthesis of L5 or S1, with a posterior slippage of 7mm; (2) disc desiccation with a broad-based central disc herniation at T12-L1, with no evidence of cord compression; (3) mild diffuse bulge at L3-L4 with a superimposed broad-based left foraminal and extraforaminal protrusion with an annular tear and mild left foraminal narrowing with no significant neural compression; (4) disc desiccation and mild diffuse disc bulge at L4-L5 with a broad-based left foraminal and extraforaminal protrusion/herniation with an annular tear with mild to moderate left foraminal narrowing and mild compression of the left L4 nerve root; and (5) decreased disc height disc desiccation at L5-S1 with a moderate diffuse bulge slightly greater on the right side with mild to moderate bilateral inferior foraminal narrowing.  The assessment was multilevel degenerative changes.  

In June 2006, the Veteran was diagnosed with degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine per MRI.

The record contains no entrance examination report for the Veteran's third period of active duty service (April 2007 to June 2008).  However, an April 2007 Pre-Deployment Health Assessment shows that the Veteran reported no medical problems.

A March 2008 treatment record shows that the Veteran complained of back pain that had been ongoing for one year.  He denied any "real pain" while working for the USPS.  He had noted back pain while mobilizing at Ft. Bragg.  He reportedly "[d]id a lot of guarding on Taji Bridge wearing IBA [interceptor body armor]." 

A March 2008 Post-Deployment Health Assessment shows that the Veteran reportedly developed back pain while in Iraq.

An April 25, 2008 Report of Medical Assessment contains a diagnosis of "low back pain aggravated." 

A May 2008 MRI revealed spondylotic degenerative changes and facet arthritis at L5-S1 with bilateral neural foraminal stenosis, greater on the right; mild narrowing of the lateral recesses bilaterally at L5-S1; and a small amount of facet hypertrophy bilaterally at L4-L5.

A May 2008 EMG suggested mild sensorimotor peripheral neuropathy of the lower extremities, but no radiculopathy.  Results from a separate May 2008 EMG were consistent with a mild to moderate right carpal tunnel syndrome.

An August 2008 Post-Deployment Health Assessment shows that the Veteran again reported having developed back pain while in Iraq.

Post-service August 2008 X-rays of the lumbar spine were compared to the December 2005 X-rays.  It was noted that the August 2008 X-rays "again demonstrated" a dextroconvex rotator scoliosis of the lumbar spine and severe intervertebral osteochondrosis at L5-S1 and arthrosis in the lower lumbar apophyseal joints.  There was also approximately 2 mm of degenerative retrolisthesis of L3 in flexion that reduced in extension.  The impression was severe degenerative changes at the lumbosacral junction with slight malalignment at L3-L4.

An August 2008 VA mental health record indicates that the Veteran was on light duty at work because of his back.  

A September 2008 statement from the Veteran's commander during his Iraq deployment indicates that all soldiers in the unit were required to wear IBA, which weighed approximately 50-60 pounds.  He stated "I saw [the Veteran] bear increased pain on his back," and that by the end of the deployment in June 2008 the Veteran "had a tremendous amount of lower back pain and wearing the IBA made his movements difficult."

In February 2009, the Veteran was diagnosed with lumbar spondylosis.  In April 2009, he was diagnosed with grade I retrolisthesis.

The Veteran submitted to an April 2009 VA spine examination.  He complained of a back condition that began in 2005.  He reported a gradual onset of stiffness and pain in the lower back.  He related a "bad parachute jump" in 1984 where the main parachute did not deploy properly causing him to deploy his reserve parachute.  He landed hard, striking his head and buttocks.  The Veteran reportedly was involved in a truck accident while deployed to Egypt in 1985 where he ran over an embankment, hit a large boulder, and lost consciousness.  He stated that the accident aggravated his back discomfort.  He complained of radiating pain to both legs, the right more than the left.  The examiner reviewed the claims file and conducted a physical examination, although the examiner noted that it was hard to evaluate the Veteran's back due to increased pain.  He diagnosed severe intervertebral osteochondrosis at L5-S1, and arthrosis of the lower lumbar apophyseal joints.  No etiology opinion was provided.

During an April 2009 VA PTSD examination, the Veteran indicated that he "started out as a paratrooper" but had "always been a truck driver."  He related that his chronic back pain became worse after wearing heavy body armor.

The Veteran submitted to a June 2009 VA spine examination with the same doctor who had conducted the April 2009 VA spine examination.  The Veteran reported that he first developed back pain in 2005 after bending forward to close a trailer door.  Afterwards, he had back pain for about one week.  He stated that he was not on active duty when this occurred.  The Veteran reported that the back pain did not return until 2007 during active duty in Iraq, and that it has gotten progressively worse since that time.  He stated that he was unable to walk more than a few yards, and that experienced numbness in his legs the longer he walked.  X-rays, which were compared to those from August 2008, revealed stable moderate degenerative changes, most marked at the level of L5-S1.  The examiner reviewed the VA and private treatment records and determined that the Veteran had disease of the spine prior to April 2007 with resultant pain, weakness, numbness, and paresthesias.  He noted that everyday activities, such as walking, bending, stooping, lifting, pushing, pulling, and driving exacerbated the Veteran's discomfort.  He opined that "it is not possible to determine if any currently diagnosed back condition with numbness in the arms and legs was permanently aggravated by [the Veteran's] active duty Army Reserve service from 4/10/07 to 6/7/08 as all of the aforementioned everyday activities would be required to fully function in any environment."

A July 2009 EMG of the lower extremities was normal.

In June 2010, the Veteran submitted to another VA spine examination with a different examiner.  He again reported having injured his back in 2005.  He stated that he developed back pain at Ft. Bragg in North Carolina where he trained prior to deploying to Iraq, but did not seek care at that time.  He did, however, get treatment while in Iraq when his back "completely gave out and he could not stand up."  This incident reportedly occurred in 2007 or 2008.  He reportedly was put on rest for one week, and was able to return to active duty with no restrictions.  The Veteran stated that his back "has never returned to baseline."  He complained of constant low back pain that he rated 6/10.  The pain radiated to both legs and neck.  He also complained of intermittent numbness, tingling, and paresthesias in both legs.  

There was no objective evidence of pain during the examination.  The examiner wrote that, during passive range of motion testing, the Veteran "dramatically throws himself to the floor and cries out, but he does not fall."  She noted that this action was voluntary, and that it did not occur until extension was at 40 degrees and "easily achieved."  No spasm was or tightness was felt immediately afterwards.  Neurological testing of the Veteran's legs implied that his strength was no more than 2-3/5.  However, the examiner noted that the Veteran's actions during the examination demonstrated that his true strength was 5/5.  The diagnosis was lumbosacral degenerative disc disease and retrolisthesis of L5 on S1, spondylolisthesis of L5 on S1 and L3 on L4, and lumbosacral facet arthropathy.  There was no evidence of lumbosacral radiculopathy by either clinical or EMG criteria.  She concluded that the Veteran was attempting to exaggerate the examination findings.  She noted that he did not complain of numbness in the arms, but noted that "there is no anatomical linkage between the lumbosacral spine and the arms and thus no nexus with which to link a lumbosacral condition and arm numbness."  She also noted that retrolisthesis and spondylolisthesis take years to develop, and concluded that "it is not possible for this condition to have developed" during the Veteran's third active duty period.  She concluded that there was "nothing in the evidence of record" to indicate that his condition was permanently aggravated by his service.  Finally, the examiner opined that the Veteran's currently diagnosed back condition "was not caused by or a result of or permanently aggravated during military service since there is no objective evidence that his condition is disabling in any way at this time."

An October 2009 MRI revealed diffuse disc bulge from T12 - L1 with compression limited to the thecal sac; broad disc bulge at L3-L4 with left foraminal disc protrusion versus disc osteophyte complex resulting in mild-moderate left and mild right foraminal stenosis; diffuse disc bulge at L4-L5 with facet hypertrophy resulting in moderate bilateral foraminal stenosis; grade I retrolisthesis of L5 on S1 with posterior slippage measuring 6-7 mm, unchanged and broad based disc bulge with bilateral foraminal protrusions and facet hypertrophy resulting in moderate-severe right and moderate left foraminal stenosis.  The impression was "multilevel degenerative changes, greatest at the level L5-S1, which appear similar" to the March 2006 MRI.

A November 2009 VA treatment record indicates that the October 2009 MRI "showed progression of [the Veteran's] retrolisthesis of L5-S1with a broad-based disc bulge."  The Veteran reported that his pain was "still pretty much the same."

The Board notes that the Veteran has been diagnosed with TBI.  During the initial TBI evaluation in February 2010, he reported that was deployed to Grenada in October 1983 (one month), Egypt and Israel in June 1984 (one year), Saudi Arabia and Kuwait in March 1991 (nine months), and Iraq from April 2007 to June 2008.  He completed airborne school in August 1983, and reported a "harsh parachute jump" at Ft. Bragg in May 1984.  His primary duty during these deployments was as a truck driver.  He also reportedly was involved in several explosions, to include secondary to IEDs, while in Iraq.

On the June 2010 VA Form 9 and statement attached thereto, the Veteran stated that during his deployment to Iraq he was involved in two IED explosions.  He also stated that the equipment he carried while in Iraq weighed between 110 and 120 pounds.  The Veteran reported that his back pain worsened while there.  He explained that prior to his last deployment, he experienced back pain "a couple of times a week on average", but that the pain was now constant.  He complained that the June 2010 VA examiner "acted improperly and disrespectfully" and that her report contained "inaccurate information."  The Veteran stated that he bent backwards "as far as I could" during the examination and that the examiner, without saying anything, "pushed my left shoulder attempting to get more extension out of my back."  He claimed that he did not allow the examiner to touch him afterwards, and that her statement indicating that there was no spasm or tightness was inaccurate.  The Veteran requested another VA examination.

During the September 2012 hearing, the Veteran stated that the he made over 100 jumps as a member of the 82nd Airborne between 1982 and 1986, which included one hard landing after which he briefly lost consciousness.  He indicated that the back pain continued after his first active duty period, but that it became worse during his deployed to Iraq.  He explained that he worked as a traffic management coordinator and a truck driver while in Iraq.  He stated that the roads were so rough that soldiers were periodically checked for kidney damage.  He testified that he was pulled off the road "every two weeks" for this reason.  Hearing Transcript at 7.  He stated that he had retired from the USPS because of his PTSD and his back.

The Board finds that a new VA examination and opinion is necessary because of  inadequate opinions given by the June 2009 and June 2010 VA examiners.  The June 2009 examiner's opinion lacks probative value because he did not specifically provide a rationale for his conclusion that he could not determine the etiology of any currently diagnosed back condition without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  The June 2010 examiner provided a negative nexus opinion.  She reasoned that there was no evidence to indicate that the Veteran's back condition was permanently aggravated during his third period of active duty service, and that retrolisthesis could not have developed during his Iraq deployment.  However, the October 2009 MRI reportedly shows progression of the Veteran's retrolisthesis of L5-S1with a broad-based disc bulge.  See November 2009 VA treatment record.  In addition, the March 2006 MRI establishes that the Veteran had already developed grade I retrolisthesis prior to his Iraq deployment.  Therefore, probative value cannot be given to the June 2010 VA examiner's opinion because it is based on an incorrect factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC regarding the Veteran's claim of entitlement to an initial evaluation for PTSD in excess of 30 percent prior to June 13, 2012, and in excess of 50 percent from June 13, 2012.  He and his representative should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal regarding this issue, the issue should then be returned to the Board for further appellate consideration.

2. Schedule the Veteran for an appropriate VA examination with a VA examiner other than the examiners who conducted the June 2009 and June 2010 examinations to determine the nature, extent and etiology of any currently diagnosed back disorder that he may have.  The claims folder, including a copy of this remand, must be made available to the examiner.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail. 

A detailed history of low back symptoms should be obtained from the Veteran. All pertinent pathology shown on current examination should be annotated in the evaluation report. 

For any low back condition diagnosed on examination, the examiner should answer the following questions: 

(a) Is it at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's first period of active service (April 1983 to April 1986) or is otherwise etiologically related to that service period?  

(b) If any such currently diagnosed disorder was found not to have had its onset in, or be otherwise related to, the Veteran's first period of active duty service, did such disability clearly and unmistakably preexist his third period of active duty service (April 2007 to June 2008)?  If so, was such disorder clearly and unmistakably not aggravated by any incident during that second period of active duty? [Aggravation means worsened beyond the natural progression of the disease.]  

(c) If a currently diagnosed low back disorder was found not to have originated in, or be otherwise related to, the Veteran's first period of active duty (April 1983 to April 1986) or to have preexisted his third period of active duty (April 2007 to June 2008), is it at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's third period of active duty or is otherwise etiologically related to that third service period?
 
In answering these questions, the examiner should specifically address the February 1986 separation examination; the May 1995 and July 2000 private treatment records; the February 2006 VA treatment record; MRIs dated March 2006, May 2008, and October 2009; the November 2009 VA treatment record; and the Veteran's lay statements, to include his September 2012 testimony.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

3. Then, readjudicate the back claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


